DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 2/28/2022 has been received and entered into the case. Claims 27-39 are pending and have been considered on the merits.  All arguments and amendments have been considered.
	
New rejections of record necessitated by amendment 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-39 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2007/014896.
Claims 27-39 are drawn to a product by process. The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113).
WO’896 teaches an animal-derived porcine pancreatin product (p. 5, lines 29-p.6, lines 1-7). They teach that animal-derived pancreatin contain viral contaminants and thus when used as a pharmaceutical, contaminants must be inactivated (p. 1, whole page, p. 3, lines 9-35).  WO’896 teaches heating the pancreatin to a temperature of at least 85°C for a period of 1 hour to 36 hours (p. 3, line 9-p. 4, p. 7, lines 5-15, p. 8, lines 9-36-p. 9, whole page) wherein the titer level of viral contaminants after heating is at least 1000 times less than titer before heating, and the heat treated pancreatin is used in semi-solid or solid compositions (p. 4, lines 9-24, Fig. 4 and 5).  The enzyme activity after heating is at least 80% of the original enzyme activity (p. 12, lines 11-13) and log reduction factor is at least 3.0 (p. 12, lines 24-p. 13, lines 1-19, Table 1, 2, p. 13-15, Table 4-7, p. 17-21). 
The pharmaceutical composition comprises 0.1-100% pancreatin and any remaining proportions are made up by pharmaceutical excipients, auxiliaries and/or carriers (p. 11, lines 17-24) and the pharmaceutical excipients include ethylene glycol polymers including ethylene glycol 4000 (p. 11, lines 25-29). 
Regarding claims 34, the pancreatin comprises a solvent content of less than 1.0% (p. 7, lines 16-35) and even preferably amounts of 0.1% and made into compositions not expected to contain solvents, i.e. tablets, powders, granulates (p. 9, lines 28-34). 
Regarding claims 37-39, viral contaminants are disclosed to be highly resistant parvoviridae, in particular PCV and PPV (p. 6, lines 17-28). 
Thus, the reference anticipates the claimed solid or semi-solid composition comprising 40-75% porcine pancreatin, 5-50% polymeric additive and an inactivated non-enveloped virus. The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 27-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shlieout et al. (US2007/0148153A1) supported by DOW technical Data sheet for PEG4000 in view of Caruso et al (J. Virol. Meth., online Aug. 2014, p. 79-84) and WO2007/014896.

Claims 27-36 are drawn to a product by process. The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113).
Shlieout teach an extrudable mixture composition comprising 10-95%, i.e. falling within applicants claimed range of 40-75% porcine pancreatin (0030, 0033) and about 5-90% of at least one pharmaceutical acceptable binding agent (0033), i.e. falling within applicants claimed range of 5-50% of PEG 4000, for example (0034), i.e. a polymeric additive according to claims 27 and 36 (0033, 0034, 0037, 0095).  The pancreatin is preferably porcine (0030). The melting point of 50-70°C of the polymeric additives, specifically PEG 4000 disclosed by Shlieout and claimed by applicant is taken to be an inherent characteristic of the polymer. Support is provided by DOW technical data sheet which teaches a melting point of 53-59°C. 
Regarding claims 34 and 35, the reference teaches removing solvents so that the composition is free of solvents (0044, for example). 
The limitations of claim 27, drawn to a method for processing and claims 28-33 are taken to be process step claims which does not impart any structural characteristics to the final product. However, Shlieout do teach extrusion at a temperature of not greater than about 70°C. Thus, one would have a reasonable expectation of inactivating known viral contaminants of porcine pancreatin, when extruding the mixtures at temperature of about 70°C according to Shlieout.  It is well-recognized that porcine pancreatin inherently contains viral contaminants including non-enveloped virus. 
See Caruso and WO’896 below.  
The reference does not teach the composition to comprise an inactivated non-enveloped virus and particularly those of claims 37-39; however Caruso teaches that pancreatin, particularly porcine pancreatin is known to comprise non-enveloped viruses including porcine parvovirus (PPV, p. 80, 1st parag.), which must be removed or inactivated when used in biopharmaceuticals. Biological products from animal or human origin risk viral contamination and thus regulations and safety concerns mandate viral clearance (removal or inactivation) in drug manufacturing of biopharmaceuticals comprising pancreatin (p. 79, intro.).  Caruso teaches viral validation and inactivation protocols wherein spiked samples were heated to 60°C for 5 hours and found that no infectious particles were detected, even for PPV which is known to be the most resistant virus. The log reduction factor during heat treatment was ˃5.59 (p. 82, last parag-p. 83, Table 2 and 6); however, heat treatments at of PPV at higher temperatures 80-82C for 72 hours is as effective as treatment at 58-60C for 10 hours, additionally heat treatment at 74C for 90 minutes provides a log10 reduction of 8.4 with complete inactivation (p. 82, last parag.-p. 83, whole page). Caruso teaches that it is necessary to ensure viral safety of animal-derived biopharmaceuticals.
WO896 teaches an animal-derived porcine pancreatin product (p. 5, lines 29-p.6, lines 1-7). They teach that animal-derived pancreatin contain viral contaminants and thus when used as a pharmaceutical, contaminants must be inactivated (p. 1, whole page, p. 3, lines 9-35).  WO’896 teaches heating the pancreatin to a temperature of at least 85°C for a period of 1 hour to 36 hours (p. 3, line 9-p. 4, p. 7, lines 5-15, p. 8, lines 9-36-p. 9, whole page) wherein the titer level of viral contaminants after heating is at least 1000 times less than titer before heating, and the heat treated pancreatin is used in semi-solid or solid compositions (p. 4, lines 9-24, Fig. 4 and 5).  The enzyme activity after heating is at least 80% of the original enzyme activity (p. 12, lines 11-13) and log reduction factor is at least 3.0 (p. 12, lines 24-p. 13, lines 1-19, Table 1, 2, p. 13-15, Table 4-7, p. 17-21). 
The pharmaceutical composition comprises 0.1-100% pancreatin and any remaining proportions are made up by pharmaceutical excipients, auxiliaries and/or carriers (p. 11, lines 17-24) and the pharmaceutical excipients include ethylene glycol polymers including ethylene glycol 4000 (p. 11, lines 25-29). 
Regarding claim 34, the pancreatin comprises a solvent content of less than 1.0% (p. 7, lines 16-21). 
Regarding claims 37-39, viral contaminants are disclosed to be highly resistant parvoviridae, in particular PCV and PPV (p. 6, lines 17-28). 
Therefore, before the effective filing date of the claimed invention, porcine- derived pancreatin was known to contain viral contaminants including non-enveloped PPV, which when used in biopharmaceuticals, must be inactivated or removed. Caruso teaches that heat treatments at at least 60°C effectively inactivated PPV, while higher temperatures were also effective in viral log reduction of at least 3.  They teach that temperature and time of heating can be adjusted for effective inactivation. In addition, WO896 teaches temperatures and protocols for reducing viral contaminants by a log reduction of at least 3 wherein the enzyme retains at least 80% of its enzyme activity and wherein the temperature is not less than 70C for less than 30 seconds.  Therefore, while the patentability of a product does not depend on its method of production, it would have been obvious to and within the ordinary capabilities of a posita to use methods within one technical grasp to inactivate known viral contaminants in a pancreatin containing composition.  Methods, temperatures and time for heating pancreatin products to successfully inactivate viral contaminants were known and disclosed by the prior art of record and they demonstrate that these parameters are result effective variables. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). See MPEP 2144.05. 


Claim(s) 27-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shlieout et al. (US2007/0148152 A1) supported by DOW technical Data sheet for PEG4000 in view of Caruso et al (J. Virol. Meth., online Aug. 2014, p. 79-84) and WO2007/014896.
 Claims 27-39 are drawn to a product by process. The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113).
Shlieout teach an extrudable mixture composition comprising 10-95%, i.e. falling within applicants claimed range of 40-75% porcine pancreatin (0024) and about 5-90% of at least one pharmaceutical acceptable binding agent (0024), i.e. falling within applicants claimed range of 5-50% of PEG 4000, for example (0034), i.e. a polymeric additive according to claim 36 (0033, 0034, 0079).  The pancreatin is preferably porcine (0016). The melting point of 50-70°C of the polymeric additives, specifically PEG 4000 disclosed by Shlieout and claimed by applicant is taken to be an inherent characteristic of the polymer. Support is provided by DOW technical data sheet which teaches a melting point of 53-59°C.  Regarding claims 34 and 35, the reference teaches removing solvents so that the composition is free of solvents (0032, for example). 
The limitations of claim 27, drawn to a method for processing and claims 28-33 are taken to be process step claims which does not impart any structural characteristics to the final product. However, Shlieout do teach extrusion at a temperature of not greater than about 70°C. Thus, one would have a reasonable expectation of inactivating known viral contaminants of porcine pancreatin, when extruding the mixtures at temperature of about 70°C according to Shlieout.  It is well-recognized that porcine pancreatin inherently contains viral contaminants including non-enveloped virus. 
See Caruso and WO’896 below.  
The reference does not teach the composition to comprise an inactivated non-enveloped virus and particularly those of claims 37-39; however Caruso teaches that pancreatin, particularly porcine pancreatin is known to comprise non-enveloped viruses including porcine parvovirus (PPV, p. 80, 1st parag.), which must be removed or inactivated when used in biopharmaceuticals. Biological products from animal or human origin risk viral contamination and thus regulations and safety concerns mandate viral clearance (removal or inactivation) in drug manufacturing of biopharmaceuticals comprising pancreatin (p. 79, intro.).  Caruso teaches viral validation and inactivation protocols wherein spiked samples were heated to 60°C for 5 hours and found that no infectious particles were detected, even for PPV which is known to be the most resistant virus. The log reduction factor during heat treatment was ˃5.59 (p. 82, last parag-p. 83, Table 2 and 6); however, heat treatments at of PPV at higher temperatures 80-82C for 72 hours is as effective as treatment at 58-60C for 10 hours, additionally heat treatment at 74C for 90 minutes provides a log10 reduction of 8.4 with complete inactivation (p. 82, last parag.-p. 83, whole page). Caruso teaches that it is necessary to ensure viral safety of animal-derived biopharmaceuticals.
WO896 teaches an animal-derived porcine pancreatin product (p. 5, lines 29-p.6, lines 1-7). They teach that animal-derived pancreatin contain viral contaminants and thus when used as a pharmaceutical, contaminants must be inactivated (p. 1, whole page, p. 3, lines 9-35).  WO’896 teaches heating the pancreatin to a temperature of at least 85°C for a period of 1 hour to 36 hours (p. 3, line 9-p. 4, p. 7, lines 5-15, p. 8, lines 9-36-p. 9, whole page) wherein the titer level of viral contaminants after heating is at least 1000 times less than titer before heating, and the heat treated pancreatin is used in semi-solid or solid compositions (p. 4, lines 9-24, Fig. 4 and 5).  The enzyme activity after heating is at least 80% of the original enzyme activity (p. 12, lines 11-13) and log reduction factor is at least 3.0 (p. 12, lines 24-p. 13, lines 1-19, Table 1, 2, p. 13-15, Table 4-7, p. 17-21). 
The pharmaceutical composition comprises 0.1-100% pancreatin and any remaining proportions are made up by pharmaceutical excipients, auxiliaries and/or carriers (p. 11, lines 17-24) and the pharmaceutical excipients include ethylene glycol polymers including ethylene glycol 4000 (p. 11, lines 25-29). 
Regarding claim 34, the pancreatin comprises a solvent content of less than 1.0% (p. 7, lines 16-21). 
Regarding claims 37-39, viral contaminants are disclosed to be highly resistant parvoviridae, in particular PCV and PPV (p. 6, lines 17-28). 
Therefore, before the effective filing date of the claimed invention, porcine- derived pancreatin was known to contain viral contaminants including non-enveloped PPV, which when used in biopharmaceuticals, must be inactivated or removed. Caruso teaches that heat treatments at at least 60°C effectively inactivated PPV, while higher temperatures were also effective in viral log reduction of at least 3.  They teach that temperature and time of heating can be adjusted for effective inactivation. In addition, WO896 teaches temperatures and protocols for reducing viral contaminants by a log reduction of at least 3 wherein the enzyme retains at least 80% of its enzyme activity and wherein the temperature is not less than 70C for less than 30 seconds.  Therefore, while the patentability of a product does not depend on its method of production, it would have been obvious to and within the ordinary capabilities of a posita to use methods within one technical grasp to inactivate known viral contaminants in a pancreatin containing composition.  Methods, temperatures and time for heating pancreatin products to successfully inactivate viral contaminants were known and disclosed by the prior art of record and they demonstrate that these parameters are result effective variables. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). See MPEP 2144.05. 

Claims 27-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shlieout (US2005/0250817) supported by DOW technical Data sheet for PEG4000 in view of Shlieout (US2007/0148152 and US2007/0148153), Caruso et al (J. Virol. Meth., online Aug. 2014, p. 79-84) and WO2007/014896. 
Claims 27-39 are drawn to a product by process. The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113).
Shlieout teach a composition comprising pancreatin derived from a mammal (0053-0054, 0119, 0123) and a polymeric additive including PEG’s of MW of about 200-about 6000 (0067, 0068-0108, 0131-0135, see examples), the melting point of 50-160°C of the polymeric additives, specifically PEG 4000 disclosed by Shlieout and claimed by applicant is taken to be an inherent characteristic of the polymer. Support is provided by DOW technical data sheet which teaches a melting point of 53-59°C.  Shlieout teaches the polymeric additive to be present in an amount of no more than 20%, therefore, within applicants claimed 5-50% (0097).  The composition components are disclosed to present in amounts which fall within applicants claimed ranges (0068-0108, 0119). Shlieout teaches using animal pancreatin (0054) and teach that porcine pancreatin preparations are known and used in the art (0004). 

While Shlieout teaches porcine pancreatin in pharmaceutical preparations, they do not exemplify porcine pancreatin in their disclosed composition.
However it would have been obvious before the effective filing date of the claimed invention to use porcine pancreatin in the composition of Shlieout in place of the exemplified microbial pancreatin enzyme mixture or generically disclosed animal pancreatin because porcine pancreatin enzymes were known to be used in solid formulations comprising digestive enzymes with surfactant systems for oral administration (0002-0004). Further Shlieout (US2007/0148152 and US’153) teaches that pancreatin for pharmaceutical use is typically and preferably of porcine origin (0016 and 0030, respectively). 
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any well-known source of pancreatin enzyme mixtures in a the composition of Shlieout because not only does Shlieout teach that it is known to use porcine pancreatin in pharmaceutical preparations but Shlieout (‘152 and ‘153) teach using porcine pancreatin in pharmaceutical preparations is preferred.  Thus, one of ordinary skill in the art would have a reasonable expectation for successfully using well-known sources of pancreatin enzymes, i.e. porcine, in pharmaceutical preparations given the teachings of the prior art. Therefore one would have a reasonable expectation of successfully substituting one known pancreatin for another and the results would have been predictable. 
The limitations of claim 27, drawn to a method for processing and claims 28-33 are taken to be process step claims which does not impart any structural characteristics to the final product. Shlieout does teach that the composition is produced by melt granulation, pelletization or extrusion (0116, Ex. 1A, 1B;, however, the reference is silent as to what temperature the melt is performed at. 
The reference does not teach the composition to comprise an inactivated non-enveloped virus and particularly those of claims 37-39; however Caruso teaches that pancreatin, particularly porcine pancreatin is known to comprise non-enveloped viruses including porcine parvovirus (PPV, p. 80, 1st parag.), which must be removed or inactivated when used in biopharmaceuticals. Biological products from animal or human origin risk viral contamination and thus regulations and safety concerns mandate viral clearance (removal or inactivation) in drug manufacturing of biopharmaceuticals comprising pancreatin (p. 79, intro.).  Caruso teaches viral validation and inactivation protocols wherein spiked samples were heated to 60°C for 5 hours and found that no infectious particles were detected, even for PPV which is known to be the most resistant virus. The log reduction factor during heat treatment was ˃5.59 (p. 82, last parag-p. 83, Table 2 and 6); however, heat treatments at of PPV at higher temperatures 80-82C for 72 hours is as effective as treatment at 58-60C for 10 hours, additionally heat treatment at 74C for 90 minutes provides a log10 reduction of 8.4 with complete inactivation (p. 82, last parag.-p. 83, whole page). Caruso teaches that it is necessary to ensure viral safety of animal-derived biopharmaceuticals.
WO896 teaches an animal-derived porcine pancreatin product (p. 5, lines 29-p.6, lines 1-7). They teach that animal-derived pancreatin contain viral contaminants and thus when used as a pharmaceutical, contaminants must be inactivated (p. 1, whole page, p. 3, lines 9-35).  WO’896 teaches heating the pancreatin to a temperature of at least 85°C for a period of 1 hour to 36 hours (p. 3, line 9-p. 4, p. 7, lines 5-15, p. 8, lines 9-36-p. 9, whole page) wherein the titer level of viral contaminants after heating is at least 1000 times less than titer before heating, and the heat treated pancreatin is used in semi-solid or solid compositions (p. 4, lines 9-24, Fig. 4 and 5).  The enzyme activity after heating is at least 80% of the original enzyme activity (p. 12, lines 11-13) and log reduction factor is at least 3.0 (p. 12, lines 24-p. 13, lines 1-19, Table 1, 2, p. 13-15, Table 4-7, p. 17-21). 
The pharmaceutical composition comprises 0.1-100% pancreatin and any remaining proportions are made up by pharmaceutical excipients, auxiliaries and/or carriers (p. 11, lines 17-24) and the pharmaceutical excipients include ethylene glycol polymers including ethylene glycol 4000 (p. 11, lines 25-29). 
Regarding claim 34, the pancreatin comprises a solvent content of less than 1.0% (p. 7, lines 16-21). 
Regarding claims 37-39, viral contaminants are disclosed to be highly resistant parvoviridae, in particular PCV and PPV (p. 6, lines 17-28). 
Therefore, before the effective filing date of the claimed invention, porcine- derived pancreatin was known to contain viral contaminants including non-enveloped PPV, which when used in biopharmaceuticals, must be inactivated or removed. Caruso teaches that heat treatments at at least 60°C effectively inactivated PPV, while higher temperatures were also effective in viral log reduction of at least 3.  They teach that temperature and time of heating can be adjusted for effective inactivation. In addition, WO896 teaches temperatures and protocols for reducing viral contaminants by a log reduction of at least 3 wherein the enzyme retains at least 80% of its enzyme activity and wherein the temperature is not less than 70C for less than 30 seconds.  Therefore, while the patentability of a product does not depend on its method of production, it would have been obvious to and within the ordinary capabilities of a posita to use methods within one technical grasp to inactivate known viral contaminants in a pancreatin containing composition.  Methods, temperatures and time for heating pancreatin products to successfully inactivate viral contaminants were known and disclosed by the prior art of record and they demonstrate that these parameters are result effective variables. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference
process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). See MPEP 2144.05

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breitenbach (Europ. J. of Pharm. And Biopharm, 2002, p. 107-117, vol. 54, IDS).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             
/TAEYOON KIM/           Primary Examiner, Art Unit 1632